COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §             No. 08-20-00229-CV
  Glenn Hegar, Comptroller of Public
  Accounts of the State of Texas; and Ken        §                Appeal from the
  Paxton, Attorney General of the State of
  Texas,                                         §              353rd District Court

                    Appellants,                  §            of Travis County, Texas

  v.                                             §           (TC# D-1-GN-19-005242)

  Space City Management, L.L.C.,                 §

                    Appellee.                    §

                                            §
                                          ORDER

       On the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on November

18, 2021.

       IT IS SO ORDERED this 8th day of November, 2021.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.